Citation Nr: 0924286	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a right ankle 
condition.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for ulcers and internal bleeding claimed to 
be due treatment occurring at a VA facility.

5.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for anemia claimed to be due treatment 
occurring at a VA facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in March 
2009.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

Additional VA medical records were submitted in March 2009; 
as the Veteran has waived initial RO review of these records, 
the Board will consider them.  38 C.F.R. § 20.1304 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence 
that the Veteran has a right knee disability attributable to 
service and there is no competent indication that arthritis 
of the right knee manifested to a compensable degree within 
the first post-service year.

2.  It has not been shown by competent and probative evidence 
that the Veteran has a left hip disability attributable to 
service and there is no competent indication that arthritis 
of left hip manifested to a compensable degree within the 
first post-service year.

3.  It has not been shown by competent and probative evidence 
that the Veteran has a currently diagnosed right ankle 
disability.

4.  The Veteran's ulcers and internal bleeding are not 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical treatment or an event not 
reasonably foreseeable.

5.  The Veteran's anemia is not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment or an event not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

2.  Service connection for a left hip disability is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

3.  Service connection for a right ankle disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

4.  The criteria for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for ulcers and internal 
bleeding have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.361 (2008).

5.  The criteria for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for anemia have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2005.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that the claims being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA has obtained the Veteran's separation examination report 
and VA records, and assisted the Veteran in obtaining 
evidence.  In this regard, the Board notes that the Veteran 
stated that he had sought treatment from both the Fresno and 
Los Angeles VA medical centers.  The RO attempted to obtain 
these records and received a negative response to its 
requests; the Veteran was advised of this by a letter dated 
in October 2008.  A June 1959 report of treatment from the 
Fresno VA hospital pertaining to the left ankle is of record.  
No further attempts are necessary to obtain these records as 
they are not in the custody of the appropriate custodian.  
38 C.F.R. § 3.159(c)(2).  An examination is not necessary 
with respect to the claims on appeal, because, as discussed 
below in greater detail, there is no credible or competent 
indication that the Veteran's claimed disabilities may be 
attributable to service or that he incurred a ulcers and 
internal bleeding and anemia as the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In a March 2005 letter, the RO notified the Veteran that his 
service treatment records may have been destroyed in the July 
1973 fire at the National Personnel Records Center (NPRC) and 
subsequently informed him that they were indeed destroyed, 
although the RO has obtained the Veteran's separation 
examination report.  The RO asked the Veteran to execute NA 
Form 13055, which he did, to attempt to locate records from 
sources other than the NPRC.  Such efforts were fruitless.  
VA has fulfilled its duty to assist to the extent possible 
under the circumstances of the case.  See 38 U.S.C.A. 
§ 5103A.  Nevertheless, the Board is aware of the heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection Claims

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's separation examination report, dated in April 
1955, notes normal lower extremities and musculoskeletal 
system.  No disorders of the right ankle, right knee or left 
hip were noted at discharge.

A June 1959 clinical record from the Fresno VA Hospital 
documents a complaint of swelling in the left ankle for about 
two days.  The Veteran said he had never had any episodes of 
joint pain or swelling before.  Rheumatoid arthritis, mild, 
treated, improved was assessed at this time. 

An October 1990 VA X-ray study of the pelvis reflects a 
diagnostic impression of findings consistent with avascular 
necrosis of the femoral heads, bilateral, slightly 
progressive since July 1989.  A March 1993 X-ray study of the 
right knee shows severe degenerative changes, and vascular 
calcifications in the popliteal fossa.

A May 1994 VA discharge summary documents a history of hip 
pain dating back to 1988, left greater than right.  At this 
time, the Veteran reported having used non-steroidal anti-
inflammatory drugs, with minimal improvement.  X-rays taken 
at this time revealed findings consistent with avascular 
necrosis of the left hip and a degenerative collapse in the 
left hip.  The diagnoses were avascular necrosis of bilateral 
hips, left greater than right, and microcytic anemia.  In 
April 1994, the Veteran underwent a left total hip 
arthroplasty.  

Subsequent VA records document this history as well as 
complaints regarding the right knee.  A March 2003 X-ray 
report documents total left hip prosthesis with a post-
surgery deformity with hematoma calcification.  A VA 
treatment note and X-ray study dated in March 2003 contain a 
diagnosis of degenerative joint disease of the right knee, as 
well as prescription of a brace for this knee.  Subsequent VA 
records note disabilities of the right knee and left hip, but 
no record contains a diagnosis or complaint pertaining to any 
disability of the right ankle.  See VA problem lists and VA 
treatment records.  

Of record is a February 2007 statement from the Veteran's 
former wife.  In this statement she relates that in January 
1955, while the Veteran was stationed at Fort Hood, Texas, 
that he was involved in an automobile accident, which 
resulted in injuries to the left side of his head and body.  

At his March 2009 Travel Board hearing, the Veteran offered a 
history of in-service injury.  He testified that in the 
spring of 1952 he injured his ankle and his knee.  
Specifically, he related that during this time he was 
stationed in Germany and that he twisted his ankle and struck 
his knee on a steel track of a tank, after throwing the 
track.  He reported that medics gave him medical attention 
and that he was placed on light duty for two weeks due to 
these injuries.  He reported treatment with medication and 
heat.  He further testified that following his assignment in 
Germany, he was transferred back to the United States and 
that in January 1955 he was involved in a six-car automobile 
accident, which resulted in an injury to his left hip.  He 
stated that he had been treated with medication and heat.  He 
also testified that in 1994 he had been informed by a doctor 
that "in a way of speaking" his current left hip disability 
possibly stemmed from this accident.  He stated that his left 
hip had bothered him "off and on" since 1955.  With respect 
to post-service treatment for his claimed disabilities, he 
related that he did not seek treatment for the left hip until 
1988 and that he mainly "took home treatments" for his 
right knee and right ankle.  He acknowledged having been 
treated for his left ankle in 1959 at the Fresno VA Hospital.  
He reported that in 1971, his right ankle gave way as he was 
stepping off a porch, and he injured his right knee and 
received treatment for that condition.


Right Knee Disability

The Board acknowledges the Veteran's testimony regarding 
injuring his right knee in service; however, the 
preponderance of the evidence is against the claim and it 
must be denied.  The Veteran's separation examination notes 
normal lower extremities upon his discharge, and a right knee 
disability was not diagnosed.  The Veteran did not seek 
medical treatment for a right knee disability for many years 
following service.  The Board notes that the extended time 
span between discharge and diagnosis is compelling in terms 
of a lack of a nexus between this disorder and service.  The 
earliest diagnosis of degenerative joint disease (arthritis) 
of the right knee appears in a March 1993 VA X-ray study.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Along 
these lines, as the first evidence of arthritis appears well 
after the first post-service year, service connection on a 
presumptive basis must likewise be denied, as it cannot be 
determined that arthritis manifested to a compensable degree 
within the first post-service year.  38 C.F.R. §§ 3.307(a), 
3.309(a).  

The Veteran has asserted that he incurred a right knee 
disability during his period of active service.  The Board 
notes that under certain circumstances lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Courts have in the past held that lay testimony 
is competent regarding features or symptoms of injury or 
disease when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, here, there 
is a gap of many years between service and the first 
diagnosis of a right knee disability; thus, continuity of 
right knee symptoms since service is not shown. As to a 
causal relationship between his current right knee disability 
and service, the Veteran is not qualified to offer an opinion 
because the question of etiology of his right knee disability 
is not lay-observable and requires medical expertise.

The weight of the competent and credible evidence 
demonstrates that the Veteran's current right knee disability 
began many years after his active duty and was not caused by 
any incident of service.  As the preponderance of the 
evidence is against the claim for service connection for a 
right knee disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hip Disability

Entitlement to service connection for a left hip disability 
is not established.  The Veteran's separation examination 
showed normal lower extremities at discharge and no left hip 
disability was found upon separation.  The Veteran asserts 
that his left hip disability, avascular femoral necrosis, 
degenerative collapse in the hip and subsequent total hip 
arthroplasty, is related to a 1955 in-service automobile 
accident.  In this regard, the Board notes that the Veteran 
reported having been told by a physician that his left hip 
disability could possibly be related to the reported January 
1955 in-service automobile accident.  The Veteran is 
competent to relate this statement.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has also 
reported having pain in his left hip "off and on" since 
this alleged accident; however, a May 1994 treatment note 
pertaining to the left hip notes a complaint of left hip pain 
since 1988, approximately 33 years following his discharge.  
Due to the Veteran's conflicting statements, the Board finds 
the Veteran's testimony lacking in credibility.  The Board, 
as fact finder, is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc.  The Board can weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record.  Under the correct interpretation of the relevant 
statutory and regulatory provisions, however, the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1337 
(2006).  Moreover, as the evidence shows the earliest 
presence of degenerative changes in the left hip in 1988, 
well after the first post-service year, presumptive service 
connection cannot be established.  38 C.F.R. §§ 3.307(a), 
3.309(a).  There is no otherwise competent or credible 
evidence attributing this disorder to service.  Accordingly, 
the preponderance of the evidence is against the claim and it 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Right Ankle Disability

The Board acknowledges the Veteran's statements and testimony 
that he injured his right ankle in service and that he has 
right ankle problems at present.  Nonetheless, the Veteran is 
not competent to diagnose a right ankle disability.  This is 
not an issue capable of lay resolution.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A review of the 
record fails to reveal a currently diagnosed right ankle 
disability.  Indeed the up-to-date VA medical records note no 
disability of the right ankle on the Veteran's problem list.  
"In the absence of proof of a present disability, there can 
be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Without pathology to which right ankle pain can 
be attributed, there is no basis to find a disability of the 
right ankle for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Accordingly, the claim must be denied.

38 U.S.C.A. § 1151 Claims

Because the Veteran's claim for benefits under 38 U.S.C.A. § 
1151 was filed after October 1, 1997, the current version of 
that statute and its implementing regulations are applicable.  
See VAOPGCPREC 40-97.  As pertinent to this case, under 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2008), compensation shall 
be awarded for a qualifying additional disability in the same 
manner as if such additional disability or death were 
service-connected.  A disability is a qualifying additional 
disability if it was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Under 
that provision, to determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based, to the veteran's 
condition after such care, treatment, examination, services, 
or program has stopped. VA considers each involved body part 
or system separately. 38 C.F.R. § 3.361(b).

38 C.F.R. § 3.361(c) provides that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  To establish actual causation, which is 
required, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(d) states that the proximate 
cause of disability or death is the action or event that 
directly caused the disability or death, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section) and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider, or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  

The Veteran seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disabilities he believes were 
caused by improper medical treatment he received at a VA 
Medical Center (VAMC).  He claims that VA's actions in 
prescribing him Piroxicam (Feldene) and of not informing him 
of the potential side effects of this medication are the 
proximate causes of these additional disabilities.   VA 
medical records reflect that the Veteran was prescribed 
nonsteroidal anti-inflammatory medication for treatment of 
joint pain.

The aforementioned May 1994 VA discharge summary pertaining 
to the left hip replacement documents a diagnosis of 
microcytic anemia.  This report contains no discussion 
regarding the cause thereof.  

The Veteran's VA medical records document diagnoses of peptic 
ulcer disease (PUD) and anemia, as well as a history of upper 
and lower gastrointestinal arteriovenous malformations 
(AVMs).  Also noted is status-post cautery to esophagus for 
bleeding ulcers.  See June 19, 2003 VA treatment note.  A 
June 2003 VA report of history and physical notes the 
Veteran's reported history of PUD in 1994 while taking 
Feldene.  Also documented in a June 2003 VA note is a Feldene 
allergy.  A July 2003 orthopedic note documents a history of 
PUD caused by taking Feldene.  

In July 2004 the Veteran was admitted to the VA hospital for 
iron deficiency anemia.  The note associated with this 
admission documents a history of gastrointestinal bleeding 
and abnormal blood vessels in the stomach.  The Veteran was 
admitted and treated.  It was noted that a 2001 
esophagogastroduodenoscopy (EGD)/colonoscopy showed five 
cecal AVMs and three gastric AVMs.  A colonoscopy and EGD 
were performed in July 2004, and revealed colon and gastric 
polyps.  The diagnostic assessment was iron deficiency anemia 
secondary to chronic gastrointestinal blood loss.  The 
examiner opined that gastrointestinal blood loss was almost 
certainly secondary to AVMs throughout the gastrointestinal 
tract.   

Of record is an August 2007 statement from the Veteran.  In 
this statement, he related that the Temple VA hospital had 
put him on Piroxicam, until he had the 1994 hip replacement.  
He related that he thought this medication caused his anemia 
and internal bleeding.  Along with this statement, he 
submitted an internet article pertaining to the non-steroidal 
anti-inflammatory drug Piroxicam (Feldene).  This article 
documents that this drug may cause ulcers, bleeding, or holes 
in the stomach or intestine.

At his Travel Board hearing the Veteran testified that he had 
never been informed that his prescribed Piroxicam (Feldene) 
could cause internal bleeding and anemia.  He further related 
the he had been treated by many different orthopedists for 
his left hip condition, suggesting that this contributed to 
the problem.  He also testified that he was not bothered with 
a peptic ulcer anymore.

Despite the Veteran's contentions, the fact remains that 
there is no competent medical evidence to the effect that the 
Veteran's anemia, ulcers, and internal bleeding were due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or an event not reasonably foreseeable.  The Board also notes 
that the Veteran's internal bleeding has been medically 
related to AVMs.  The medical evidence on file does not link 
his AVMs with his prescribed medication.  While the Board 
acknowledges that there are some references in the record 
indicating that some of the Veteran's claimed disabilities 
were due to the medications he received, it must be observed 
that there is nothing suggesting negligence or carelessness.  
Moreover, the medical evidence and articles reflect that his 
claimed symptoms are known potential side effects of his 
reported medications.  The Board concludes, therefore, that 
the preponderance of the evidence is against the claim for 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for anemia and PUD.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 
supra.

ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a right ankle condition 
is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for ulcers and internal bleeding claimed to 
be due to treatment occurring at a VA facility is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for anemia claimed to be due to treatment 
occurring at a VA facility is denied.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


